Citation Nr: 1235373	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-13 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis.

2.  Entitlement to an initial compensable rating for sinusitis. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 2004.

These matters come before Board of Veterans' Appeals (BVA) on appeal from an April 2009 rating decision, granting a noncompensable rating for sinusitis, and a June 2011 rating decision, granting a noncompensable rating for plantar fasciitis, by a regional office of the Department of Veterans Affairs (VA). 

With regard to the April 2009 rating decision granting a noncompensable rating for sinusitis, the Veteran's notice of disagreement (NOD) was received in June 2009.  A statement of the case (SOC) was issued in March 2010, and a substantive appeal was received in April 2010.  

With regard to the June 2011 rating decision granting a noncompensable rating for bilateral plantar fasciitis, the Veteran's NOD was received in June 2011.  An SOC was issued in November 2011, and a substantive appeal was received in November 2011.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of an initial compensable rating for service-connected sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 8, 2010, the Veteran's service-connected bilateral plantar fasciitis was productive of mild symptoms relieved by shoe orthotics.  

2.  From May 8, 2010, the Veteran's service-connected bilateral plantar fasciitis was productive of moderate symptoms of pain on manipulation and use of the feet, bilaterally, but without objective findings of severe symptoms characteristic of marked deformity, indication of swelling on use or callosities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for bilateral plantar fasciitis prior to May 8, 2010, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5276 (2010).

2.  The criteria for entitlement to a disability rating of 10 percent, but no higher, for bilateral plantar fasciitis from May 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

After reviewing the claims folders, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In December 2006, December 2007 (prior to the adjudication on appeal), and August 2011 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for bilateral plantar fasciitis.  Moreover, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  The December 2006, December 2007 and August 2011 VCAA letters fully complied with Dingess.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, including service treatment records (STRs) and postservice treatment records, have been obtained.  The Veteran was afforded VA examinations in May 2010 and May 2011.  Given that the claims file was reviewed by the VA examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the May 2010 and May 2011 VA examinations to be adequate for rating purposes.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  

B.  Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has significantly changed during the appeal period and that staged ratings are warranted.

The Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he is entitled to an initial compensable rating for his service-connected bilateral plantar fasciitis.  The Rating Schedule does not contain a specific diagnostic code for plantar fasciitis.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO determined that the most closely analogous diagnostic code was Diagnostic Code 5276, which pertains to flatfoot.  Under Diagnostic Code 5276, a 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board must also determine whether a higher rating is warranted under other diagnostic codes applicable to the foot.  Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284. 38 C.F.R. § 4.71a.  However, the Board notes that Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application in the instant case because there has been no objective findings of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5284.

January 2007 VA treatment records show that the Veteran complained of bilateral foot pain that had been ongoing for several years.  He reported that it occurred when he stood for prolonged periods.  He reported that he had pain in his heels bilaterally, and occasional pain in his left ankle.  A diagnosis of flat feet was given and the Veteran was referred to podiatry.  January 2007 VA podiatry treatment shows findings of bilateral pes planus with acute pain on palpation of calcaneal tuberosities.  No heel spurs were seen on x-ray and excessive pronation was noted.  Chronic plantar fasciitis secondary to flat feet was assessed.  The Veteran was given a steroid injection for pain and sportcad orthotics.

February 2008 VA treatment records show that the Veteran complained of increasing foot pain.  He reported that the steroid injection from January 2007 had helped, but that his pain had started increasing over the last few months.  The Veteran was referred to podiatry and advised to continue wearing his prescribed orthotics and instructed to take anti-inflammatory drugs as needed.  

March 2009 VA treatment records show that the Veteran reported that his foot pain was under control and that he continued to use the prescribed orthotics.

April 2010 VA treatment records show that the Veteran's foot pain was asymptomatic.

February 2008 private treatment records from the Mach Family Health Center show that the Veteran complained of right ankle pain.  On examination, ankles did not show full range of motion.  An examination of his feet showed an abnormal appearance of pes planus, tenderness to palpation of the plantar aspect of the heel, and that he did not have full range of motion.  Tenderness to palpation of the calcaneal tuberosity was also noted in his right foot.  On X-ray a calcaneal spur was shown.  A diagnosis of flat feet was given.  The Veteran was prescribed heel inserts, instructed to do stretches, and referred to podiatry.  

February 2008 private treatment records from Mach Podiatry show that the Veteran complained of right ankle and heel pain.  Examination of his right ankle showed tenderness to palpation along the calcaneofibular ligament and pain on motion of the lateral aspect.  An examination of the Veteran's feet noted fallen arches.  His right foot showed tenderness to palpation of the medial plantar aspect of the heel.  A diagnosis of plantar fasciitis was given.  The Veteran was given a night splint and advised to continue stretching and using ice therapy.  

On May 2010 VA examination, the Veteran reported pain at the base of his heels around the area of the origin of the plantar fascia.  He reported the pain began in 1996 while in the military as a result of a lot of road marching and running.  He reported that his disability affected his daily activities in that he had trouble doing activities with his wife that involved walking.  He described flare-ups that occurred  about two times per week and lasted for a few hours.  He reported that getting off his feet helped relieve his pain and that both standing and walking affected his pain.  

On physical examination, the examiner noted there were no corns, calluses, or edema.  The Veteran had a mild planus bilaterally, but there was no evidence of abnormal weight bearing.  The Veteran's Achilles was not tender and normal in alignment bilaterally.  There was no pain with range of motion of the midfoot, hindfoot, or forefoot, and no restriction of motion.  He did have tenderness to palpation over the origin and body of the plantar fascia.  There was no tenderness over the Achilles or over the lateral or medial malleolus.  No evidence of weakness or instability was found.  Sensation was intact in all distributions bilaterally and the Veteran was able to do double leg heel lifts without any difficulty.  X-ray of the feet showed bilateral planus with mid-foot arthrosis and mild mid-foot break.  Bilateral plantar fasciitis was diagnosed.  

On May 2011 VA examination the Veteran complained of pain over the plantar aspects of his feet and over the medial heels bilaterally.  He reported that he wore orthotics which helped, but that he was having increased pain with prolonged standing.  He denied any surgeries, but reported that he had injections in the plantar fascia which provided temporary relief.  He reported that he had more pain when he had to stand for long periods of time.  He denied flare-ups and reported that the pain was relatively constant, but would worsen as the day went on.  He reported that standing was affected, but walking was not significantly affected by the pain.  

On physical examination the examiner noted there were no corns, calluses, or edema, but that there was mild planus bilaterally  There was no tenderness over the Achilles and the Achilles had normal alignment.  The Veteran had no pain or restriction of motion, but there was tenderness to palpation over the plantar fascia and calcaneus bilaterally.  There was no abnormal weightbearing, weakness, or instability.  X-ray of the feet showed mild planus with mid-foot arthrosis.  Bilateral plantar fasciitis and bilateral pes planus with mid-foot arthrosis was diagnosed.  

The medical evidence of record indicates that prior to the Veteran's May 2010 VA examination, he was able to manage his foot pain with the use of orthotics and anti-inflammatory medication.  Specifically the Board notes that in May 2009 VA treatment records show that the Veteran reported that his foot pain was under control, and April 2010 VA treatment records show that the Veteran's plantar fasciitis was asymptomatic.  Therefore the Board finds that prior to May 8, 2010 there is no persuasive evidence that the Veteran's bilateral plantar fasciitis was productive of the criteria set forth for a 10 percent rating under Diagnostic Code 5276.  As such, a noncompensable rating is warranted prior to May 8, 2010.  

However, the Board views the May 8, 2010 VA examination as evidence of an increase in the severity of the Veteran's plantar fasciitis disability to more nearly approximate the criteria for a 10 percent rating.  At his May 2010 and May 2011 VA examinations the Veteran reported that he still used his prescribed orthotics, but that he had been experiencing increased pain while walking and standing and that in order to relieve his pain he had to get off his feet.  This suggests to the Board that the prescribed orthotics were no longer providing successful pain management for the Veteran's bilateral plantar fasciitis.  Moreover, at both VA examinations, the Veteran had tenderness to palpation bilaterally along the plantar fascia and he reported pain with use of his feet that would increase in severity throughout the day, which is one of the criteria for a 10 percent rating under Diagnostic Code 5276.  Thus, when resolving the benefit of the doubt in favor of the Veteran, a 10 percent rating for moderate symptoms is warranted under this code from May 8, 2010.  See Fenderson.

However, the Board finds that a disability rating in excess of 10 percent is not warranted under this code.  Although the Veteran has asserted that he is unable to stand for long periods of time and his pain worsens throughout the day, there has been no objective finding of marked deformity, pain on manipulations and use accentuated, indication of swelling on use, or characteristic callosities that could be characterized as severe to warrant a higher rating.  The most recent VA examiner found that there was no abnormal weightbearing, no weakness, and no instability.  There were no foot deformities.  In sum, the objective evidence does not support a finding that the bilateral plantar fasciitis meets the criteria for a higher rating.  The Veteran's bilateral plantar fasciitis appears to be equivalent to the criteria for moderate disability which warrants a 10 percent rating, but no higher. 
The Board acknowledges that the Veteran experiences pain in his feet caused by his plantar fasciitis, and thus, recognizes the application of 38 C.F.R. §§ 4.40  and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating prior to May 8, 2010; or a rating in excess of 10 percent from May 8, 2010.  The May 2010 and May 2011 VA examination reports provide that there was no pain on motion or restriction of motion.  While there was objective evidence of tenderness to palpation along the plantar fascia bilaterally, there was no abnormal weightbearing, weakness, instability, or any other indication that the Veteran experienced additional functional limitation in excess of that described.  

As noted above, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not applicable to this analysis.  Moreover, the medical evidence of record also does not show that the Veteran has moderately severe foot injuries or greater to warrant a higher evaluation under Diagnostic Code 5284.  The Veteran's symptoms from May 8, 2010 are characterized by pain on manipulation and use of the foot that is not relieved with the use of orthotics.  In sum, the symptoms of the Veteran's bilateral plantar fasciitis from May 8, 2010 are adequately contemplated in the current 10 percent rating under Diagnostic Code 5276. 

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral foot disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, the Board finds that an initial compensable rating prior to May 8, 2010 is not warranted, and that a 10 percent rating from May 8, 2010 is warranted. 

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Comparing the manifestations of the Veteran's bilateral plantar fasciitis and the associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Significantly, the Veteran does not point to findings that suggest disability greater than moderate foot injury.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence of record shows that the Veteran is currently employed full time at a VA regional office.  Accordingly, no further discussion of this matter is necessary.


ORDER

A 10 percent rating is warranted for bilateral plantar fasciitis from May 8, 2010.  To this extent, the appeal is granted, subject to laws and regulations pertinent to payment of VA monetary benefits.  

A compensable rating prior to May 8, 2010, is not warranted.  A rating in excess of 10 percent from May 8, 2010, is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran is seeking an initial compensable rating for his service-connected sinusitis.  In his April 2010 substantive appeal, the Veteran reported he received ongoing treatment by his VA primary care provider for his sinusitis and that he takes prescription and over the counter medication, but with no relief.  The Veteran asserted that the noncompensable rating currently assigned does not reflect the current severity of his service-connected sinusitis.  A review of the record shows that the Veteran's last VA examination for sinusitis was in March 2009.  As he has alleged a worsening of the sinusitis since that time, the Board finds that a new VA examination is necessary in order to determine the current severity of the Veteran's service-connected sinusitis.  

Additionally, the Board notes that the treatment records identified by the Veteran are not currently associated with the claims file.  VA has a duty to seek these records, and they therefore must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1. Appropriate action should be taken to secure current VA medial records from the Columbia VAMC pertaining to the Veteran's service-connected sinusitis.

2. After completion of the above, the Veteran should be scheduled for a VA examination by a medical doctor to determine the severity of his service-connected sinusitis.  The claims file should be made available to the examiner for review.  

All necessary special studies should be performed, and all pertinent clinical findings reported in detail.  The examiner should discuss the number of non-incapacitating and incapacitating (one that requires bed rest and treatment by a physician) episodes of sinusitis experienced by the Veteran per year based on consideration of a history taken in conjunction with the examination and review of the claims file.  

The examiner should specifically note whether, and how often, the Veteran has required prolonged (lasting four to six weeks) antibiotic treatment and also identify the presence and degree of any headaches, pain, purulent discharge, and/or crusting.  

3. The RO should then review the expanded record and determine whether a compensable rating for the Veteran's service-connected sinusitis is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


